UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number 001-08675 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 81-0305822 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 643, Thompson Falls, Montana (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(406) 827-3523 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X No Indicate by check mark whether the registrant is a shell company as defined by Rule 12b-2 of the Exchange Act. YES No X At August 10, 2015, the registrant had outstanding 66,216,278 shares of par value $0.01 common stock. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company UNITED STATES ANTIMONY CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2015 (UNAUDITED) TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements (unaudited) 1-13 Item 2: Management’s Discussion and Analysis of Results of Operations and Financial Condition 13-16 Item 3: Quantitative and Qualitative Disclosure about Market Risk 16 Item 4: Controls and Procedures 16-17 PART II – OTHER INFORMATION Item 1: Legal Proceedings 18 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3: Defaults upon Senior Securities 18 Item 4: Mine Safety Disclosures 18 Item 5: Other Information 18 Item 6: Exhibits and Reports on Form 8-K 18 SIGNATURE 19 CERTIFICATIONS 20-25 [The balance of this page has been intentionally left blank.] PART I-FINANCIAL INFORMATION Item 1. Financial Statements United States Antimony Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) June 30, 2015 December 31, 2014 ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit Accounts receivable, net Inventories Other current assets (Note 6) Total current assets Properties, plants and equipment, net Restricted cash for reclamation bonds Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Due to factor Accrued payroll, taxes and interest Other accrued liabilities Payables to related parties Deferred revenue Note payable to bank (Note 7) - Long-term debt, current Total current liabilities Long-term debt, net of discount and current portion Hillgrove advances payable Stock payable to directors for services Asset retirement obligations and accrued reclamation costs Total liabilities Commitments and contingencies (Note 4 and 6) Stockholders' equity: Preferred stock $0.01 par value, 10,000,000 shares authorized: Series A:-0- shares issued and outstanding - - Series B: 750,000 shares issued and outstanding (liquidation preference $900,000 and $892,500, respectively) Series C: 177,904 shares issued and outstanding (liquidation preference $97,847) Series D: 1,751,005 shares issued and outstanding (liquidation preference $4,837,880 and $4,796,731, respectively) Common stock, $0.01 par value, 90,000,000 shares authorized; 66,216,278 and 66,027,453 shares issued and outstanding, respectively Additional paid-in capital Notes receivable from stock sales ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 United States Antimony Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended Three Months Ended Six Months Ended Six Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 REVENUES $ COST OF REVENUES GROSS PROFIT (LOSS) OPERATING EXPENSES (INCOME): General and administrative Professional fees Gain on liability adjustment (Note 3) - - ) - Hillgrove deferred revenue (Note 9) ) - ) - Gain on sale of assets - - ) ) TOTAL OPERATING EXPENSES (INCOME) ) INCOME (LOSS) FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE): Interest income 31 Interest expense ) Factoring expense ) TOTAL OTHER INCOME (EXPENSE) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) INCOME TAX (EXPENSE) BENEFIT - NET INCOME (LOSS) Preferred dividends ) Net income (loss) available tocommon stockholders $ ) $ ) $ $ ) Net income (loss) per share of common stock: Basic $Nil $ ) $Nil $ ) Diluted $Nil $ ) $Nil $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 2 United States Antimony Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the six months ended June 30, 2015 June 30, 2014 Cash Flows From Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization expense Gain on sale of asset ) ) Hillgrove deferred revenue ) - Gain on liability adjustment ) - Accretion of asset retirement obligation ) Write down of other assets - Common stock issued for services Change in: Accounts receivable, net ) ) Inventories ) ) Other current assets ) ) Other assets ) ) Accounts payable Due to factor ) Accrued payroll, taxes and interest Other accrued liabilities Stock payable to Directors for services - Deferred revenue ) Payables to related parties Net cash provided (used) by operating activities ) Cash Flows From Investing Activities: Purchase of properties, plants and equipment ) ) Proceeds from sale of assets - Net cash used by investing activities ) ) Cash Flows From Financing Activities: Proceeds from issuance of long term debt - Proceeds from note payable to bank - Proceeds from Hillgrove advances payable - Net proceeds from sale of common stock - Proceeds from related party, net - Principal paid notes payable to bank, net - ) Principal payments on long-term debt ) ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Noncash investing and financing activities: Properties, plants and equipment acquired with long-term debt $ Common stock issued to Directors $ Common stock issued for debt payment $ Equipment sold for note receivable $ Common stock issued for notes receivable $ The accompanying notes are an integral part of the consolidated financial statements. 3 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1.Basis of Presentation: The unaudited consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America for interim financial information, as well as the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of the Company’s management, all adjustments (consisting of only normal recurring accruals) considered necessary for a fair presentation of the interim financial statements have been included. Operating results for the three and six month periods ended June 30, 2015 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2015. Reclassifications Certain consolidated financial statement amounts for the three and six month periods ended June 30, 2014, have been reclassified to conform to the 2015 presentation.These reclassifications had no effect on the net income (loss) or accumulated deficit as previously reported. Management estimates the effective tax rate at 0% for the current year. For further information refer to the financial statements and footnotes thereto in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. During the six months ended June 30, 2015 and 2014, the Company incurred interest expense of $25,295 and $53,326, respectively, of which $25,113 and $52,563, respectively, has been capitalized as part of the cost of construction projects in Mexico. 2.Income (Loss) Per Common Share: Basic earnings per share is calculated by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding during the period.Diluted earnings per share is calculated based on the weighted average number of common shares outstanding during the period plus the effect of potentially dilutive common stock equivalents, including warrants to purchase the Company's common stock and convertible preferred stock.Warrants equal to common stock equivalents of 169,872 shares have been added to the weighted average shares of outstanding common stock of 66,130,650 at June 30, 2015, to determine the diluted income per share for the six months ended June 30, 2015. Management has determined that the calculation of diluted earnings per share for the quarter ended June 30, 2015 and the six and three month period ended June 30, 2014, is not applicable since any additions to outstanding shares related to common stock equivalents would be anti-dilutive. As of June 30, 2015 and 2014, the potentially dilutive common stock equivalents not included in the calculation of diluted earnings per share as their effect would have been anti-dilutive are as follows: June 30,2015 June 30,2014 Warrants Convertible preferred stock Total possible dilution 4 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 3. Inventories: Inventories at June 30, 2015 and December 31, 2014, consisted primarily of finished antimony products, antimony metal, antimony ore, and finished zeolite products that are stated at the lower of first-in, first-out cost or estimated net realizable value. Finished antimony products, antimony metal and finished zeolite products costs include raw materials, direct labor and processing facility overhead costs and freight. Inventory at June 30, 2015 and December 31, 2014, is as follows: June 30,2015 December 31,2014 Antimony Metal $ $ Antimony Oxide Antimony Concentrates Antimony Ore Total antimony Zeolite $ $ During the first quarter of 2015 the Company discovered it had been overcharged for raw material purchases from a vendor.The Company brought the matter to the vendor’s attention and received a $927,018 credit to accounts payable due the vendor that has been recorded as gain on liability adjustment during the six months ended June 30, 2015. 4. Accounts Receivable and Due to Factor: The Company factors designated trade receivables pursuant to a factoring agreement with LSQ Funding Group L.C., an unrelated factor (the “Factor”).The agreement specifies that eligible trade receivables are factored with recourse. We submit selected trade receivables to the factor, and receive 83% of the face value of the receivable by wire transfer. The Factor withholds 15% as retainage, and 2% as a servicing fee.Upon payment by the customer, we receive the remainder of the amount due from the factor.The 2% servicing fee is recorded on the consolidated statement of operations in the period of sale to the factor.John Lawrence, CEO, is a personal guarantor of the amount due to Factor. Trade receivables assigned to the Factor are carried at the original invoice amount less an estimate made for doubtful accounts.Under the terms of the recourse provision, the Company is required to reimburse the Factor, upon demand, for factored receivables that are not paid on time.Accordingly, these receivables are accounted for as a secured financing arrangement and not as a sale of financial assets. The allowance for doubtful accounts is based on management’s regular evaluation of individual customer’s receivables and consideration of a customer’s financial condition and credit history.Trade receivables are written off when deemed uncollectible.Recoveries of trade receivables previously written off are recorded when received.Interest is not charged on past due accounts. 5 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 4. Accounts Receivable and Due to Factor, Continued: We present the receivables, net of allowances, as current assets and we present the amount potentially due to the Factor as a secured financing in current liabilities. Accounts Receivble June 30, 2015 December 31, 2014 Accounts receivable - non factored $ $ Accounts receivable - factored with recourse less allowance for doubtful accounts ) ) Accounts receivable - net $ $ 5. Mineral Properties: Guadalupe On March 7, 2012 and on April 4, 2012 the Company entered into a supply agreement and a loan agreement, respectively, (“the Agreements”) with several individuals collectively referred to as ‘Grupo Roga’ or ‘Guadalupe.’The individuals are the holders of mining concessions located in Mexico in which the Company is interested.The supply agreement specified that the Company would advance monies to Guadalupe for specific expenses, including repairs of road and payment of mining taxes.In addition, the Company agreed to purchase antimony ore mined at Guadalupe and pay for mining and trucking costs incurred with the condition that the ore maintain a grade of 3% or more of recoverable antimony. The advances are to be repaid by deducting 10% from the value of each antimony ore shipment. During the first six months of 2015 and 2014, the recoverable grade of antimony was less than 3% and the amounts due the Company from Guadalupe increased as a result of recoverable antimony shortfalls. Negotiations between the Company and Grupo Roga during the second quarter of 2015 resulted in a write down of other assets $69,228. The Agreements with Guadalupe granted the Company an option to purchase the concessions outright for $2,000,000. The Agreements also provide that in event of a breach of the terms by Guadalupe that the Company has a right to enter the property and take possession of the mining concessions. The advances are collateralized by a mortgage on the concessions.As of June 30, 2015 and December 31, 2014, the Company had cumulative loans and advances due from Guadalupe of $586,893 and $605,737, respectively, included in its other assets. Soyatal On October 30, 2009, the Company entered into a supply agreement with the owners of the Soyatal concessions similar to that of Guadalupe. During the term of the supply agreement the Company funded certain of Soyatal’s equipment purchases, tax payments, labor costs, milling and trucking costs, and other expenses incurred in the Soyatal mining operations for approximately $140,000. In addition to the advances for mining costs, the Company purchased antimony ore from Soyatal that failed to meet agreed upon antimony metal recoveries and resulted in approximately $320,000 of excess advances paid to Soyatal. On April 4, 2012, the Company negotiated an option to purchase the Soyatal properties for $1,500,000, and made a deposit on the option of $55,000. 6 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 5. Mineral Properties, Continued: On August 5, 2013, the Company notified the owners of Soyatal that it was exercising the option to purchase the Soyatal property. The option exercise agreement allowed the Company to apply all amounts previously due the Company (the “Purchase Price Credits”) by Soyatal of $420,411 to the purchase price consideration. At December 31, 2013, the Company had Purchase Price Credits of approximately $325,000 which can be used as payments on the obligation at the rate of $100,000 per year until gone.The Company is obligated to make payments of $200,000 annually through 2020, and a final payment of $100,000 is due in 2021.The debt payable for the Soyatal mine is non-interest bearing. In 2013, the Company recorded the debt and the related Soyatal mine asset by determining the net present value of the contractual stream of payments due using a 6% discount rate. The resulting discount on the Soyatal debt was approximately $212,000 at December 31, 2013, and is netted against the debt payable resulting in a discounted amount of $762,541 at December 31, 2013. The discount is being amortized to interest expense using the effective interest method over the life of the debt. During 2014, $45,752 of the discount was amortized to the Soyatal debt, resulting in a discounted amount owed of $808,293 and a remaining debt discount of approximately $166,248 at December 31, 2014.The Company agreed to pay the Soyatal debt holder $100,000 during 2014 as part of the down payment agreement, and at June 30, 2015, $7,605 of this amount was still owed.In addition, the Company did not make the $100,000 payment due in January of 2015.The Company has begun making payments of $5,000 per month that have been informally agreed to by the parties while the future payment terms of the Soyatal debt are negotiated.These payments have been recorded as reductions to the obligation the Company agreed to pay in 2014 as noted above. 6.Commitments and Contingencies: In 2005,Antimonio de Mexico S.A. de C.V. (“AM”) signed an option agreement that gives AM the exclusive right to explore and develop the San Miguel I and San Miguel II concessions for annual payments.Total payments will not exceed $1,430,344, reduced by taxes paid.During the six months ended June 30, 2015 and the year ended December 31, 2014, $25,000 and $200,000, respectively, was paid and capitalized as mineral rights in accordance with the Company’s accounting policies.At June 30, 2015, the following payments are scheduled: $25,000 on July 15, 2015, $25,000 on August 15, 2015 and $25,000 on September 15, 2015, and $192,000 on December 15, 2015. In June of 2013, the Company entered into a lease to mine antimony ore from concessions located in the Wadley Mining district in Mexico.The lease calls for a mandatory term of one year and requires payments of $34,800 per month.The lease is renewable each year with a 15 day notice to the lessor, and agreement of terms.The lease was renewed in June of 2014. From time to time, the Company is assessed fines and penalties by the Mine Safety and Health Administration (“MSHA”).Using appropriate regulatory channels, management may contest these proposed assessments, and has accrued $716 and, $0, in other accrued liabilities as of June 30, 2015, and December 31, 2014, respectively, related to these settled claims. 7 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 6.Commitments and Contingencies, Continued: During the first quarter of 2015, the Company discovered that our IMMEX certification had expired and that the Company would be required to renew it.Without the IMMEX certification, the Company was required to pay the national sales tax of 16% on all items that the Company imports into Mexico, includingcapital items and the concentrates from Hillgrove of Australia.IMMEX requires that the Company export a minimum of 60% of everything that is imported into Mexico.The Company has not met this requirement at this time.At June 30, 2015, the Company had approximately $354,000, included in other current assets, on deposit with the Mexican tax authorities, and the Company believes that this will ultimately be refunded.The Company’s accountants and attorneys in Mexico are working on the refund application. 7.Note Payable to Bank: During 2012, the Company negotiated a new credit facility increasing the Company’s lines of credit by $202,000.As part of this agreement, the Company has pledged two $101,000 certificates of deposit as collateral.The increased loan facility allows us access to borrowings at an interest rate of 5.0% for the portion of the credit line used.At June 30, 2015, we had drawn $97,297, which was reported as notes payable to bank. These notes are personally guaranteed by John C. Lawrence the Company’s President and Chairman of the Board of Directors. At June 30, 2015 and December 31, 2014, the Company had the following note payable to the bank: June 30, December31, Promissory note payable to First Security Bank of Missoula, bearing interest at 5.0%, maturing February 27, 2016, payable on demand, collateralized by a lien on Certificate of Deposit number 48615 $ $
